Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.


Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments/remarks regarding independent claims 1, 18 and 15, see last ¶ of page 12 and 2nd ¶ of page 11, generally stating that the cited references do not disclose the amended independent claims, particular for the limitations: “determining a first congestion control algorithm based on characteristics of the first request message, including one or more contents of the first request message the one or more contents of the first request message including a first header and a first path name; and determining a second congestion control algorithm based on .
 Vincent explicitly discloses: determining a first congestion control algorithm based on characteristics of the first request message, including one or more contents of the first request message the one or more contents of the first request message including a first header and a first path name (i.e. For example, client 180 may send communication for accessing files, e.g. communication including service request 644A, to the system; the communication [i.e. the first request message] is for a write or a read directed to a particular file [i.e. to write/read a particular file; In other words, the communication include filename or pathname]; Furthermore, the communication/request in a form of the TCP packet will also include its headers [i.e. the communication/request a header]; Therefore the communication/request includes [one or more contents comprising header and a path name]; based on the type and the directed file [i.e. characteristics] of the files being requested [i.e. based on characteristic of the first request message] in read/write request [i.e. the first request message], the system may determine a congestion control policies/technique [i.e. a first congestion control algorithm] from a plurality of congestion control policies/techniques; wherein payload [i.e. contents] of the read/write request [i.e. the first request message] may identify the type of the request, e.g. whether a request is a read or a write, and/or on whether the request is part of a sequential or random sequence) (Fig. 6, Fig. 37, ¶ 0103, ¶ 0200, ¶ 0215 – 0216 and ¶ 0296); and
determining a second congestion control algorithm based on characteristics of the second request message, including contents of the second request message (i.e. client .







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy et al. (US PG PUB 20190222520), hereinafter "Kandasamy" in views of Vincent (US PG PUB 20150280959), hereinafter "Vincent".
Regarding Claim 1, Kandasamy discloses:
A computer-implemented method, comprising: 
receiving, over a transport connection between a client device and a server, a first request message (i.e. a system may receive a connection request [i.e. a first request message] from a client over a communication link [i.e. a transport connection] between the client and the system/server 110) (110 & 140 - Fig. 1, 420 – Fig. 4, ¶ 0030 and ¶ 0058); 
determining a first congestion control algorithm based on the first request message (i.e. in response to the connection request [i.e. based on the first request message] received in step 420, the system/server may determine a congestion control routine [i.e. a first congestion control algorithm] from a plurality of congestion control routines in step 440) (420 & 440 – Fig. 4, 520 & 530 – Fig. 5 and ¶ 0058 - 0060); 
applying the first congestion control algorithm to the transport connection for application to a transmission of a first response message to the first request message 
receiving, over the transport connection from the client device, a second request message (i.e. a system may receive a connection request [i.e. a second request message] from a client over a communication link [i.e. a transport connection] between the client and the system/server 110) (110 & 140 - Fig. 1, 420 – Fig. 4, ¶ 0030 and ¶ 0058); 
determining a second congestion control algorithm based on the second request message (i.e. in response to the connection request [i.e. based on the second request message] received in step 420, the system/server may determine a congestion control routine [i.e. a second congestion control algorithm] from a plurality of congestion control routines in step 440) (420 & 440 – Fig. 4, 520 & 530 – Fig. 5 and ¶ 0058 - 0060); and 
applying the second congestion control algorithm to the transport connection for application to a transmission of a second response message to the second request message (i.e. selected/determined congestion control routing [i.e. the second congestion control algorithm] is applied to the communication link [i.e. the transport connection] for 
wherein the second congestion control algorithm is different from the first congestion control algorithm (i.e. the system/server may determine a congestion control routine [i.e. a second/first congestion control algorithm] from a plurality of congestion control routines in step 440; the congestion control routines may comprise a TCP New Reno procedure, a BIC TCP procedure, a cubic TCP procedure, a compound TCP procedure, a Westwood TCP procedure, and a Westwood+ TCP procedure [i.e. the second congestion control algorithm is different from the first congestion control algorithm]) (¶ 0022, ¶ 0026 and ¶ 0057).
However, Kandasamy does not explicitly disclose:


On the other hand, in the same field of endeavor, Vincent teaches:
determining a first congestion control algorithm based on characteristics of the first request message, including one or more contents of the first request message the one or more contents of the first request message including a first header and a first path name (i.e. client 180 may send communication for accessing files, e.g. communication including service request 644A, to the system; the communication [i.e. the first request message] is for a write or a read directed to a particular file [i.e. to write/read a particular file; In other words, the communication include filename or pathname]; Furthermore, the communication/request in a form of the TCP packet will also include its headers [i.e. the communication/request a header]; Therefore the communication/request includes [one or more contents comprising header and a path name]; based on the type [i.e. characteristics] of the files being requested [i.e. based on characteristic of the first request message] in read/write request [i.e. the first request message], the system may determine a congestion control policies/technique [i.e. a first congestion control algorithm] from a plurality of congestion control policies/techniques; wherein payload [i.e. contents] of the read/write request [i.e. the first request message] may identify the type of the request, e.g. whether a request is a read or a write, and/or on whether the request is part of a sequential or random sequence) (Fig. 6, Fig. 37, ¶ 0103, ¶ 0200, ¶ 0215 – 0216 and ¶ 0296); and
determining a second congestion control algorithm based on characteristics of the second request message, including contents of the second request message (i.e. client 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kandasamy to include the feature for determining a first congestion control algorithm based on characteristics of the first request message, including one or more contents of the first request message the one or more contents of the first request message including a first header and a first path name; and determining a second congestion control algorithm based on characteristics of the second request message, including one or more contents of the second request message the one or more contents of the second request message including a second header and a second pathname as taught by Vincent so that the type of the objects/files being 


Regarding Claim 3, Kandasamy and Vincent disclose, in particular Kandasamy teaches:
wherein applying the second congestion control algorithm to the transport connection for application to the transmission of the second response message comprises: determining an expected bandwidth for the transport connection based on a history of the transport connection (i.e. the system may determine the connection attributes comprising a round-trip time of the connection, a bandwidth-delay product of the connection, a bandwidth of the connection based on the monitored connection requests that have been received from respective client devices [i.e. history of the transport connection]) (Abstract, ¶ 0032); and 
initiating the second congestion control algorithm with a different value for a state variable based on the expected bandwidth and round-trip time for the transport connection (i.e. based on the determined bandwidth, e.g. 1 Gbit/s [i.e. expected bandwidth], and RTT value, e.g. 1 millisecond [i.e. round-rip time for the transport connection], a congestion control algorithm such as Westwood Plus(+) TCP based procedure [i.e. the second congestion control algorithm] may be selected/initiated with adjusted congestion control parameters [i.e. a different value for a state variable]) (Fig. 6, Fig. 7, Fig. 8, ¶ 0016 and ¶ 0061 – 0063).


Regarding Claim 8, Kandasamy discloses:
A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor (i.e. server device comprising memory storing instructions executable by processor) (Fig. 1 and ¶ 0026),
cause said processor to perform operations comprising:
receiving, over a transport connection between a client device and a server, a first request message (i.e. a system may receive a connection request [i.e. a first request message] from a client over a communication link [i.e. a transport connection] between the client and the system/server 110) (110 & 140 - Fig. 1, 420 – Fig. 4, ¶ 0030 and ¶ 0058); 
determining a first congestion control algorithm based on the first request message (i.e. in response to the connection request [i.e. based on the first request message] received in step 420, the system/server may determine a congestion control routine [i.e. a first congestion control algorithm] from a plurality of congestion control routines in step 440) (420 & 440 – Fig. 4, 520 & 530 – Fig. 5 and ¶ 0058 - 0060); 
applying the first congestion control algorithm to the transport connection for application to a transmission of a first response message to the first request message (i.e. selected/determined congestion control routing [i.e. the first congestion control algorithm] is applied to the communication link [i.e. the transport connection] for the serving [i.e. application] of the data transfer [i.e. a transmission of a first response message] from the system to the client; servicing of the data transfer [i.e. a first response message] is in response to the connection request [i.e. the first request message]; In 
receiving, over the transport connection from the client device, a second request message (i.e. a system may receive a connection request [i.e. a second request message] from a client over a communication link [i.e. a transport connection] between the client and the system/server 110) (110 & 140 - Fig. 1, 420 – Fig. 4, ¶ 0030 and ¶ 0058); 
determining a second congestion control algorithm based on the second request message (i.e. in response to the connection request [i.e. based on the second request message] received in step 420, the system/server may determine a congestion control routine [i.e. a second congestion control algorithm] from a plurality of congestion control routines in step 440) (420 & 440 – Fig. 4, 520 & 530 – Fig. 5 and ¶ 0058 - 0060); and 
applying the second congestion control algorithm to the transport connection for application to a transmission of a second response message to the second request message (i.e. selected/determined congestion control routing [i.e. the second congestion control algorithm] is applied to the communication link [i.e. the transport connection] for the serving [i.e. application] of the data transfer [i.e. a transmission of a second response message] from the system to the client; servicing of the data transfer [i.e. a second response message] is in response to the connection request [i.e. the second request message]; In other word, transferring of data [i.e. a transmission of a second response message] based on the selected/determined congestion control procedure [i.e. applying 
wherein the second congestion control algorithm is different from the first congestion control algorithm (i.e. the system/server may determine a congestion control routine [i.e. a second/first congestion control algorithm] from a plurality of congestion control routines in step 440; the congestion control routines may comprise a TCP New Reno procedure, a BIC TCP procedure, a cubic TCP procedure, a compound TCP procedure, a Westwood TCP procedure, and a Westwood+ TCP procedure [i.e. the second congestion control algorithm is different from the first congestion control algorithm]) (¶ 0022, ¶ 0026 and ¶ 0057).
However, Kandasamy does not explicitly disclose:


On the other hand, in the same field of endeavor, Vincent teaches:
determining a first congestion control algorithm based on characteristics of the first request message, including one or more contents of the first request message the one or more contents of the first request message including a first header and a first path name directed to a particular file [i.e. to write/read a particular file; In other words, the communication include filename or pathname]; Furthermore, the communication/request in a form of the TCP packet will also include its headers [i.e. the communication/request a header]; Therefore the communication/request includes [one or more contents comprising header and a path name]; based on the type [i.e. characteristics] of the files being requested [i.e. based on characteristic of the first request message] in read/write request [i.e. the first request message], the system may determine a congestion control policies/technique [i.e. a first congestion control algorithm] from a plurality of congestion control policies/techniques; wherein payload [i.e. contents] of the read/write request [i.e. the first request message] may identify the type of the request, e.g. whether a request is a read or a write, and/or on whether the request is part of a sequential or random sequence) (Fig. 6, Fig. 37, ¶ 0103, ¶ 0200, ¶ 0215 – 0216 and ¶ 0296); and
determining a second congestion control algorithm based on characteristics of the second request message, including contents of the second request message (i.e. client 180 may send communication for accessing files, e.g. communication including service request 644A, to the system; the communication [i.e. the first request message] is for a write or a read directed to a particular file [i.e. to write/read a particular file; In other words, the communication include filename or pathname]; Furthermore, the communication/request in a form of the TCP packet will also include its headers [i.e. the communication/request a header]; based on the type [i.e. characteristics] of the files being 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer readable medium of Kandasamy to include the feature for determining a first congestion control algorithm based on characteristics of the first request message, including one or more contents of the first request message the one or more contents of the first request message including a first header and a first path name; and determining a second congestion control algorithm based on characteristics of the second request message, including one or more contents of the second request message the one or more contents of the second request message including a second header and a second pathname as taught by Vincent so that the type of the objects/files being accessed/requested may be taken into considerations in employing of the congestion control technique/algorithm (Fig. 37, ¶ 0200 and ¶ 0215 - 0216).




wherein applying the second congestion control algorithm to the transport connection for application to the transmission of the second response message comprises: determining an expected bandwidth for the transport connection based on a history of the transport connection (i.e. the system may determine the connection attributes comprising a round-trip time of the connection, a bandwidth-delay product of the connection, a bandwidth of the connection based on the monitored connection requests that have been received from respective client devices [i.e. history of the transport connection]) (Abstract, ¶ 0032); and 
initiating the second congestion control algorithm with a different value for a state variable based on the expected bandwidth and round-trip time for the transport connection (i.e. based on the determined bandwidth, e.g. 1 Gbit/s [i.e. expected bandwidth], and RTT value, e.g. 1 millisecond [i.e. round-rip time for the transport connection], a congestion control algorithm such as Westwood Plus(+) TCP based procedure [i.e. the second congestion control algorithm] may be selected/initiated with adjusted congestion control parameters [i.e. a different value for a state variable]) (Fig. 6, Fig. 7, Fig. 8, ¶ 0016 and ¶ 0061 – 0063).






A apparatus, comprising: a processor; a non-transitory machine-readable storage medium coupled with the processor that stores instructions that (i.e. server device comprising memory storing instructions executable by processor) (Fig. 1 and ¶ 0026), 
when executed by the processor, cause said processor to perform the following:
receive, over a transport connection between a client device and a server, a first request message (i.e. a system may receive a connection request [i.e. a first request message] from a client over a communication link [i.e. a transport connection] between the client and the system/server 110) (110 & 140 - Fig. 1, 420 – Fig. 4, ¶ 0030 and ¶ 0058); 
determine a first congestion control algorithm based on the first request message (i.e. in response to the connection request [i.e. based on the first request message] received in step 420, the system/server may determine a congestion control routine [i.e. a first congestion control algorithm] from a plurality of congestion control routines in step 440) (420 & 440 – Fig. 4, 520 & 530 – Fig. 5 and ¶ 0058 - 0060);
apply the first congestion control algorithm to the transport connection for application to a transmission of a first response message to the first request message (i.e. selected/determined congestion control routing [i.e. the first congestion control algorithm] is applied to the communication link [i.e. the transport connection] for the serving [i.e. application] of the data transfer [i.e. a transmission of a first response message] from the system to the client; servicing of the data transfer [i.e. a first response message] is in response to the connection request [i.e. the first request message]; In other word, transferring of data [i.e. a transmission of a first response message] based 
receive, over the transport connection from the client device, a second request message (i.e. a system may receive a connection request [i.e. a second request message] from a client over a communication link [i.e. a transport connection] between the client and the system/server 110) (110 & 140 - Fig. 1, 420 – Fig. 4, ¶ 0030 and ¶ 0058); 
determine a second congestion control algorithm based on the second request message (i.e. in response to the connection request [i.e. based on the second request message] received in step 420, the system/server may determine a congestion control routine [i.e. a second congestion control algorithm] from a plurality of congestion control routines in step 440) (420 & 440 – Fig. 4, 520 & 530 – Fig. 5 and ¶ 0058 - 0060); and 
apply the second congestion control algorithm to the transport connection for application to a transmission of a second response message to the second request message (i.e. selected/determined congestion control routing [i.e. the second congestion control algorithm] is applied to the communication link [i.e. the transport connection] for the serving [i.e. application] of the data transfer [i.e. a transmission of a second response message] from the system to the client; servicing of the data transfer [i.e. a second response message] is in response to the connection request [i.e. the second request message]; In other word, transferring of data [i.e. a transmission of a second response message] based on the selected/determined congestion control procedure [i.e. applying 
wherein the second congestion control algorithm is different from the first congestion control algorithm (i.e. the system/server may determine a congestion control routine [i.e. a second/first congestion control algorithm] from a plurality of congestion control routines in step 440; the congestion control routines may comprise a TCP New Reno procedure, a BIC TCP procedure, a cubic TCP procedure, a compound TCP procedure, a Westwood TCP procedure, and a Westwood+ TCP procedure [i.e. the second congestion control algorithm is different from the first congestion control algorithm]) (¶ 0022, ¶ 0026 and ¶ 0057).
However, Kandasamy does not explicitly disclose:


On the other hand, in the same field of endeavor, Vincent teaches:
determine a first congestion control algorithm based on characteristics of the first request message, including one or more contents of the first request message the one or more contents of the first request message including a first header and a first path name directed to a particular file [i.e. to write/read a particular file; In other words, the communication include filename or pathname]; Furthermore, the communication/request in a form of the TCP packet will also include its headers [i.e. the communication/request a header]; Therefore the communication/request includes [one or more contents comprising header and a path name]; based on the type [i.e. characteristics] of the files being requested [i.e. based on characteristic of the first request message] in read/write request [i.e. the first request message], the system may determine a congestion control policies/technique [i.e. a first congestion control algorithm] from a plurality of congestion control policies/techniques; wherein payload [i.e. contents] of the read/write request [i.e. the first request message] may identify the type of the request, e.g. whether a request is a read or a write, and/or on whether the request is part of a sequential or random sequence) (Fig. 6, Fig. 37, ¶ 0103, ¶ 0200, ¶ 0215 – 0216 and ¶ 0296); and
determine a second congestion control algorithm based on characteristics of the second request message, including contents of the second request message (i.e. client 180 may send communication for accessing files, e.g. communication including service request 644A, to the system; the communication [i.e. the first request message] is for a write or a read directed to a particular file [i.e. to write/read a particular file; In other words, the communication include filename or pathname]; Furthermore, the communication/request in a form of the TCP packet will also include its headers [i.e. the communication/request a header]; Therefore the communication/request includes [one or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kandasamy to include the feature to determine a first congestion control algorithm based on characteristics of the first request message, including one or more contents of the first request message the one or more contents of the first request message including a first header and a first path name; and determinie a second congestion control algorithm based on characteristics of the second request message, including one or more contents of the second request message the one or more contents of the second request message including a second header and a second pathname as taught by Vincent so that the type of the objects/files being accessed/requested may be taken into considerations in employing of the congestion control technique/algorithm (Fig. 37, ¶ 0200 and ¶ 0215 - 0216).




wherein applying the second congestion control algorithm to the transport connection for application to the transmission of the second response message comprises: determining an expected bandwidth for the transport connection based on a history of the transport connection (i.e. the system may determine the connection attributes comprising a round-trip time of the connection, a bandwidth-delay product of the connection, a bandwidth of the connection based on the monitored connection requests that have been received from respective client devices [i.e. history of the transport connection]) (Abstract, ¶ 0032); and 
initiating the second congestion control algorithm with a different value for a state variable based on the expected bandwidth and round-trip time for the transport connection (i.e. based on the determined bandwidth, e.g. 1 Gbit/s [i.e. expected bandwidth], and RTT value, e.g. 1 millisecond [i.e. round-rip time for the transport connection], a congestion control algorithm such as Westwood Plus(+) TCP based procedure [i.e. the second congestion control algorithm] may be selected/initiated with adjusted congestion control parameters [i.e. a different value for a state variable]) (Fig. 6, Fig. 7, Fig. 8, ¶ 0016 and ¶ 0061 – 0063).



Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy in views of Vincent as applied to claims 1, 8 and 15 above, and further in view of Kobayashi (US PG PUB 20070008883), hereinafter "Kobayashi".
Regarding Claim 2, Kandasamy and Vincent disclose all the features with respect to Claim 1 as described above.
However, the combination of Kandasamy and Vincent does not explicitly disclose: 
prior to applying the second congestion control algorithm to the transport connection, determining that the transport connection is idle.
On the other hand, in the same field of endeavor, Kobayashi teaches:
prior to applying the second congestion control algorithm to the transport connection, determining that the transport connection is idle (i.e. congestion control processes, such as TCP Reno, TCP NewReno, or TCP SACK [i.e. the second congestion control algorithm] are applied based on the state of the connection, e.g. whether the connection is idle [i.e. transport connection state, e.g. whether the connection is idle, needs to be determined prior to applying the congestion control algorithm]) (¶ 0086 - 0087).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kandasamy and Vincent to include the feature for prior to applying the second congestion control algorithm to the transport connection, determining that the transport connection is idle as taught by Kobayashi so that the congestion control procedure may be applied based on the state of the transport connection (¶ 0086 – 0087).


Regarding Claim 9, Kandasamy and Vincent disclose all the features with respect to Claim 8 as described above.
However, the combination of Kandasamy and Vincent does not explicitly disclose:
prior to applying the second congestion control algorithm to the transport connection, determining that the transport connection is idle.
On the other hand, in the same field of endeavor, Kobayashi teaches:
prior to applying the second congestion control algorithm to the transport connection, determining that the transport connection is idle (i.e. congestion control processes, such as TCP Reno, TCP NewReno, or TCP SACK [i.e. the second congestion control algorithm] are applied based on the state of the connection, e.g. whether the connection is idle [i.e. transport connection state, e.g. whether the connection is idle, needs to be determined prior to applying the congestion control algorithm]) (¶ 0086 - 0087).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer readable medium of Kandasamy and Vincent to include the feature for prior to applying the second congestion control algorithm to the transport connection, determining that the transport connection is idle as taught by Kobayashi so that the congestion control procedure may be applied based on the state of the transport connection (¶ 0086 – 0087).



However, the combination of Kandasamy and Vincent does not explicitly disclose:
prior to applying the second congestion control algorithm to the transport connection, determine that the transport connection is idle.
On the other hand, in the same field of endeavor, Kobayashi teaches:
prior to applying the second congestion control algorithm to the transport connection, determine that the transport connection is idle (i.e. congestion control processes, such as TCP Reno, TCP NewReno, or TCP SACK [i.e. the second congestion control algorithm] are applied based on the state of the connection, e.g. whether the connection is idle [i.e. transport connection state, e.g. whether the connection is idle, needs to be determined prior to applying the congestion control algorithm]) (¶ 0086 - 0087).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Kandasamy and Vincent to include the feature for prior to applying the second congestion control algorithm to the transport connection, determining that the transport connection is idle as taught by Kobayashi so that the congestion control procedure may be applied based on the state of the transport connection (¶ 0086 – 0087).



Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandasamy in views of Vincent as applied to claims 1, 8 and 15 above, and further in view of Maslak (US PG PUB 20180123959), hereinafter "Maslak".
Regarding Claim 4, Kandasamy and Vincent disclose all the features with respect to Claim 1 as described above.
However, the combination of Kandasamy and Vincent does not explicitly disclose:
identifying characteristics of the first request message; and determining that the characteristics of the first request message matches one or more congestion control rules.
On the other hand, in the same field of endeavor, Maslak teaches:
identifying characteristics of the first request message (i.e. content server may determine identification of the content and type of the content [i.e. characteristics] being requested by the request [i.e. the request message]) (308 & 310 – Fig. 3 and ¶ 0037 - 0038); and 
determining that the characteristics of the first request message matches one or more congestion control rules (i.e. content server may determine that the size and type of the content [i.e. characteristics] being requested by the request [i.e. the first request message] matches a business or efficiency rule [i.e. one or more congestion control rules] for adjustment of congestion window CWND value) (Abstract and ¶ 0042 – 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kandasamy and Vincent to include the feature for identifying characteristics of the first request message; and determining that the characteristics of the first request message matches one or more congestion control 


Regarding Claim 11, Kandasamy and Vincent disclose all the features with respect to Claim 8 as described above.
However, the combination of Kandasamy and Vincent does not explicitly disclose:
identifying characteristics of the first request message; and determining that the characteristics of the first request message matches one or more congestion control rules.
On the other hand, in the same field of endeavor, Maslak teaches:
identifying characteristics of the first request message (i.e. content server may determine identification of the content and type of the content [i.e. characteristics] being requested by the request [i.e. the request message]) (308 & 310 – Fig. 3 and ¶ 0037 - 0038); and 
determining that the characteristics of the first request message matches one or more congestion control rules (i.e. content server may determine that the size and type of the content [i.e. characteristics] being requested by the request [i.e. the first request message] matches a business or efficiency rule [i.e. one or more congestion control rules] for adjustment of congestion window CWND value) (Abstract and ¶ 0042 – 0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer readable medium of Kandasamy and Vincent to include the feature for identifying characteristics of the first request message; 


Regarding Claim 18, Kandasamy and Vincent disclose all the features with respect to Claim 15 as described above.
However, the combination of Kandasamy and Vincent does not explicitly disclose:
identifying characteristics of the first request message; and determining that the characteristics of the first request message matches one or more congestion control rules.
On the other hand, in the same field of endeavor, Maslak teaches:
identifying characteristics of the first request message (i.e. content server may determine identification of the content and type of the content [i.e. characteristics] being requested by the request [i.e. the request message]) (308 & 310 – Fig. 3 and ¶ 0037 - 0038); and 
determining that the characteristics of the first request message matches one or more congestion control rules (i.e. content server may determine that the size and type of the content [i.e. characteristics] being requested by the request [i.e. the first request message] matches a business or efficiency rule [i.e. one or more congestion control rules] for adjustment of congestion window CWND value) (Abstract and ¶ 0042 – 0043).
.



Allowable Subject Matter
Claims 5-7, 12-14 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soe Hlaing/           Primary Examiner, Art Unit 2451